United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Harrison et al.			:
Application No. 17/031,642			:		Decision on Petition under
Filing Date: September 24, 2020		:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 11672N/20021US	:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed August 2, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/905,134.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

There are currently no benefit claims of record.  The renewed petition seeks to add the following benefit claim:

This application claims the benefit of Application No. 62/905,134.

A petition under 37 C.F.R. § 1.78(c) was filed with an application data sheet (“ADS”) on February 14, 2022.  The Office issued a decision dismissing the petition on May 31, 2022.       The decision states, with emphasis added in bold,

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under    35 U.S.C. § 119(e), all of the information applicable to the benefit claim (“Prior Application Status,” “Application Number,” “Continuity Type,” “Prior Application Number,” and “Filing Date”) must be underlined in the ADS….

A renewed petition may be filed with a new corrected ADS. The corrected ADS should include the following information with the information underlined:

		Prior Application Status	Expired
		Application Number		17/031,642
		Continuity Type		claims benefit of provisional
		Prior Application Number	62/905,134
		Filing Date			2019-09-24

The renewed petition was filed with a new corrected ADS on August 2, 2022.  The information in the “Continuity Type” field for the benefit claim is not underlined. Therefore, the ADS fails to comply with 37 C.F.R. § 1.76(c)(2), and the renewed petition is dismissed.

A renewed petition may be filed in response to this decision.  The renewed petition should include a new corrected ADS including the benefit claim with all of the information for the benefit claim underlined.

As a courtesy, the Office notes information concerning the use of EFS-Web to automatically generate and attach a “PDF” version of a Corrected Web-Based ADS can be found at:
http://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.